EXHIBIT 10.21

 
SECURITY AGREEMENT
 
This Security Agreement is entered into as of November 22, 2010 by and between
Global Food Technologies, Inc ("Grantor") and MUKESH PARIPATYADAR ("Lender").
 
 RECITALS:  Lender has agreed to make a certain Loan (the "Loan") in the amount
and manner set forth in that certain Promissory Note by and between Lender and
Grantor dated November 22, 2010. Lender is willing to make the Loan to Grantor,
but only upon the condition, among others, that Grantor shall grant to Lender a
security interest in all of the assets of Grantor. Therefore, Grantor has
granted to Lender this security interest in all of Grantor's assets as
Collateral for the Loan.
 
Lender represents and Grantor acknowledges that a security interest in all of
the Grantor’s assets has been granted as security for a loan with a principal
balance of $250,000 issued in April 2006 and is a superior claim on the
Collateral.
 
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:
 
 AGREEMENT To secure its obligations under the Loan Agreement, Grantor grants
and pledges to Lender a security interest in all of Grantor's, assets including
any intellectual property assets held by Grantor. This security interest is
granted in conjunction with the security interest granted to Lender under the
Loan Agreement and shall terminate upon payment of all Obligations under the
Loan Agreement. The rights and remedies of Lender with respect to the security
interest granted hereby are those which are now or hereafter available to Lender
as a matter of law or equity. Each right, power and remedy of Lender provided
for herein or in the Loan Agreement or any of the Loan Documents, or now or
hereafter existing at law or in equity shall be cumulative and concurrent and
shall be in addition to every right, power or remedy provided for herein and the
exercise by Lender of any one or more of the rights, powers or remedies provided
for in this Security Agreement, the Loan Agreement, or now or hereafter existing
at law or in equity, shall not preclude the simultaneous or later exercise by
any person, including Lender, of any or all other rights, powers or remedies.
Upon termination of Lender's security interests hereunder, Lender shall promptly
execute and deliver to Borrower a release of Lender's security interests granted
hereunder in a form that is recordable, as applicable, and is reasonably
acceptable to Grantor and its counsel. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute but one instrument.
 
 IN WITNESS WHEREOF, the parties have cause this Security Agreement to be duly
executed as of the first date written above.
 

Grantor:  Global Food Technologies, Inc Lender:  MUKESH PARIPATYADAR     By    
By               Keith Meeks, President        

     
 
 

--------------------------------------------------------------------------------

 